 TRANSIPO()RTATI()N MANAG(IMENT C()ORITransportation Management Corporation and Driv-ers, Chauffeurs, Warehousemen & HelpersLocal Union No. 829, a/w International Broth-erhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America and Betty Johnsonand Rose Mary Bassett and Jean C. Cahill.Cases 1-CA-15902, 1-CA-16026, and I-CA-16322(1-2)September 29, 1981DECISION AND ORDERBe MEMBERS FANNING, JENKINS, ANDZIMMI- RMANOn April 17, 1981, Administrative Law JudgeRobert Cohn issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief and the General Coun-sel filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, TransportationManagement Corporation, Medford, Massachusetts,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedI Respondent has excepted to certain credibility findings made by theAdministrative Lav Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950). enfd. 188 F2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findingsWithout making specific findings, the Administrative law Judge statedin his Conclusions of Law that Respondent violated Sec. 8(a)(4) of theAct by discriminating against employee Rose Mary Bassett because shefiled charges under the Act and he also ordered Respondent to cease anddesist from advising employees of the futility of filing charges. We findthat the record, as outlined by the Administrative l.a Judge. clearlysupports both his Conclusions of Lau and OrderMember Jenkins would not rely on Wright Line, a Division of WrighlLine, Inc., 251 NLRB 1083 (80). because in no case has Respondentestablished the existence f a genuine lawful reason for the dischargeswhich the Administrati'e Law Judge found to be unlawful2 In accordance with his dissent in Olympic Medical Corporation. 250NLRB 146 (1980). Member Jenkins swould award interest on the hackpadue based on the formula et forth thereilOrder, except that the attached notice is substitutedfor that of the Administrative Law Judge.APPENDIXNoT-i-ic To ESPIOi o IIsPOSTII)E BY ORI)IR OF THENATIONAl LABOR RlIl.lTIONS BOARIAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT discourage membership inDrivers, Chauffeurs, Warehousemen & HelpersLocal Union No. 829, a/w InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, or any otherlabor organization, by discharging, terminat-ing, suspending, or otherwise discriminatingagainst employees because of their union mem-bership or activities.WE WILL. NOT coercively interrogate em-ployees concerning their union membership oractivities.WE WIL. NOT engage in surveillance of em-ployees' union activities.We. WILL. NOT threaten employees with dis-charge and other recriminations for engage-ment in union activities.W. WIL NOT advise employees of the futil-ity of trying to obtain union representation.Wl WIll NOT warn employees to stay awayfrom the Union.WE WIL. NOT advise employees of the futil-ity of filing charges with the National LaborRelations Board nor discriminate against em-ployees because they have filed such charges.WI WlI.I. NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them under Sec-tion 7 of the Act.258 NLRB No. 61 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WIIL offer Heather Moore, Betty John-son, Lina Faustrum, Rose Mary Bassett, andJean Cahill immediate and full reinstatement totheir former jobs or, if those jobs no longerexist, to substantially equivalent positions,without prejudice to their seniority or otherrights and privileges previously enjoyed, andwt wL.L make them whole for any loss ofearnings they may have suffered by reason ofour discrimination against them, with interest.TRANSPORTATIONCORPORATIONMANAGEMENTDECISIONSTATEMENT O TIIHE CASEROBERT COHN, Administrative Law Judge: Followingthe conclusion of a hearing in this proceeding heldbefore him, Administrative Law Judge C. Dale Stoutbecame unavailable to the National Labor RelationsBoard (herein called the Board), within the meaning of 5U.S.C. §554(d) and Section 102.36 of the Board's Rulesand Regulations, to render and issue a decision based onthe record made before him. The parties have agreed towaive a hearing de novo. Thus, in conformity with Sec-tion 102.36 of the Board's Rules and Regulations, I havebeen designated in Administrative Law Judge Stout'splace to prepare and issue a decision on the record asmade, as well as for all other purposes relating to theperformance of his functions and responsibilities as thedesignated Administrative Law Judge.Pursuant to this designation, I have requested that theparties involved attempt to reconcile the issues and dif-ferences present. After several efforts, the parties hereinhave been unable to resolve the issues presented, whichare principally alleged discriminatory discharges.Thus, the issues are whether: (1) Respondent suspend-ed, laid off, or discharged, and subsequently failed to re-instate, employees Lina Faustrum, Heather Moore, BettyJohnson, Jean Cahill, Gloria Sullivan, Jennie Lennon,and Rosemary Bassett in violation of Section 8(a)(3) ofthe National Labor Relations Act, as amended, hereincalled the Act; (2) Respondent discriminated against em-ployee Rosemary Bassett because of her participation ina Board proceeding in violation of Section 8(a)(3) of theAct; (3) Respondent discriminated against employeeRosemary Bassett because she filed charges or gave testi-mony under the Act in violation of Section 8(a)(4) of theAct; and (4) Respondent threatened, interrogated, prom-ised benefits, suggested the futility of selecting a labororganization, engaged in surveillance, or did any otheracts in violation of Section 8(a)(1) of the Act.Following the close of the hearing, post-hearing briefswere filed by counsel for the General Counsel and coun-sel for Respondent, which have been duly considered.Upon the entire record, including arguments of counsel,I make the following:FINDINGS AND CONCUSIONSI. THE BUSINESS OF RISPONDENTRespondent is a Massachusetts corporation with facili-ties located in Boston, Medford, Lexington, and Spring-field, Massachusetts, and headquarters located at its Med-ford facility. Respondent's primary business is the trans-portation of schoolchildren for various municipalities lo-cated in Massachusetts. Respondent, in the course andconduct of its business, receives gross annual revenue inexcess of $250,000. It also annually purchases and re-ceives supplies and materials valued in excess of $50,000directly from points outside the Commonwealth of Mas-sachusetts. I conclude and find that Respondent is, andhas been at all times material, an employer engaged incommerce within the meaning of the National Labor Re-lations Act, as amended.II. THE L.ABOR ORGANIZATION INVOL.VEDThe Union, Drivers, Chauffeurs, Warehousemen &Helpers Local Union No. 829. a/w International Broth-erhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, is a labor organization within themeaning of the Act.II. THE ALLEGEI) UNIFAIR LABOR PRACTICESA. The Discharge of Jennie LennonEmployee Jennie Lennon worked for Respondentfrom September 1977 through November 1978. From thestart of her employment until September 1978, William(Bill) Cobuzzi was her supervisor. Subsequently, fromthat time through November 1978, Ted Sullivan was hersupervisor.In April 1978,' Jennie Lennon, Heather Ann Moore,and Irene Livingston, along with their husbands, visitedthe offices of the Teamsters Union in Boston to discusswith that organization their grievances with Respondent,in particular their grievance about not being paid forwork they had performed. Subsequently, they distributedto other employees pamphlets given them by the Team-sters. In July 1978, the above-mentioned employees againmet with the Teamsters, this time to discuss whether theTeamsters would help in organizing the other drivers.During the fall of 1978, these same women assisted theUnion in filing a petition for an election with the Massa-chusetts Labor Relations Commission. It was during thissame fall of 1978 that employee Lennon was dischargedfrom her job.On November 17, 1978, employee Lennon asked Re-spondent's President Zimmerman if she could borrow thecompany car2to visit her father (dying from cancer) inMaine that upcoming weekend. She was denied use ofthe car for that trip because it was too far (over 900miles).On Friday, November 17, employee Lennon called Su-pervisor Ted Sullivan and informed him that she had aI All dates hereinafter refer to the calendar year 1978.2 Each driver was assigned a company car or an for transportation ofthe children as well as normal, personal use.364 TRANSPORTATION MANAGEMENT CORP.migrane headache and therefore could not do her after-noon (2:15-4 p.m.) run. Sullivan told her to contact herbackup driver because he could not cover the run forher. Lennon had previously tried to contact a backupdriver, but was unsuccessful. Nevertheless, Sullivanasked her to persist in trying to get one.During the time she was telephoning for a backupdriver, her mother called and informed her that herfather had taken a turn for the worse and that shewanted as many of the children there as possible. WhenLennon left that afternoon, she had still not contacted orprovided a backup driver.3Upon her return, she noticedthat her company car was not in her driveway. She con-tacted Respondent and learned that she had been dis-charged. On Monday, November 20, employee Lennoncalled Sullivan and asked for her job back. Sullivan saidthat she would have to speak with Zimmerman. On No-vember 21, she spoke with Zimmerman and explainedthe trip to Maine and the urgency of the circumstancesthat led her to take the trip. Zimmerman consequentlyrehired her.She reported to work on the morning of November22, and went on a run that Supervisor Ted Sullivan as-signed. Later, that afternoon, she and her husband had ameeting with Sullivan in the latter's office. There, Sulli-van told her to turn in her keys and that Zimmermanhad gone against his decision and he (Sullivan) did notlike it. Sullivan discharged her again.Analysis and Concluding FindingsCounsel for the General Counsel has the burden of es-tablishing by a preponderance of the evidence that thetermination of the employee involved was because of herunion activities and not for the "cause" contended by theEmployer. I find, for the reasons set forth below, thatthe General Counsel did not sustain his burden with re-spect to employee Lennon.In the first place, although it was, of course, shownthat Lennon engaged in activities on behalf of the Union,and the record establishes that Respondent opposed suchactivities, there is scant evidence from which an infer-ence may be drawn that Respondent was aware of suchactivities prior to the discharge.However, I need not rest my finding on that slenderreed since the record establishes that Lennon did, in fact,breach well-established rules for which she was terminat-ed. Thus, Lennon acknowledged receipt of several ofRespondent's written notifications of drivers' responsibil-ities to have a backup driver; that no exceptions wouldbe permitted; and that failure to abide by that rule wouldbe grounds for immediate dismissal. The fact is, ofcourse, that she breached the rule, albeit for a goodreason in her view and was immediately dischargedthereafter.It is true that Zimmerman rehired her upon her plea-testifying that he did so because Lennon told him thatSullivan had approved her rehire, and that he subse-quently approved her second discharge upon learning3 Lennon drove her personal car, which originally she thought wouldnot make it to Maine. It was for this reason that she had asked Zimmer-man for use of the company car to Maine that eekendthat Sullivan was upset that Zimmerman had overruledhim. In any event, these facts establish that, if Respond-ent's motivation were discriminatory, it would havenever taken her back to work following the first dis-charge. Moreover, there is no evidence that Respondentdid not rigidly and uniformly enforce the rule prior tothe inception of the union activities.Accordingly, I will recommend that the complaint bedismissed insofar as it alleges discrimination againstJennie Lennon.B. The Discharge of Heather MooreMoore was employed by Respondent both as a driverand an office worker for approximately 4 years prior toher termination on November 27. During the period sev-eral months prior to her termination, she worked as adriver at the Medford location of Respondent, where hersupervisor was Ronald Harff.With respect to her union activities prior to the termi-nation, it appears that, as previously set forth, Moore ac-companied Lennon and Livingston to the offices of theTeamsters in Boston on one occasion in April and an-other in July. While there, they received pamphlets andunion cards from teamster officials which they subse-quently distributed to other drivers of Respondent. How-ever, as in the case of Lennon, there is no direct evi-dence that officials of Respondent were ever notified orbecame aware of such conduct.On Wednesday, November 22, the day before Thanks-giving, Moore pulled her vehicle into the gas pumps atMedford, and went into the office to speak to KennethHoggard, Respondent's vice president and director ofoperations, respecting some timesheets. While there, shewas approached by her supervisor, Harff, who asked herto take a special run of children to a school in Waltham,which she agreed to do. When she returned to her car,she found the car door open, and some safety equipmentand papers missing. She reported this to Harff who ad-vised that she should make the run and afterwards to callsafety officer, William Reardon, when she arrived at herhome. She later called Reardon and reported the missingequipment. The latter indicated that the equipmentwould have to be replaced at her expense. When shesuggested that she might secure the equipment at a lessexpensive price than if the Company provided it, Rear-don indicated that she should check with Kenneth Hog-gard on that matter.The following Friday, November 24 (which was a dayoff for Moore), Moore and her husband met with Hog-gard at the latter's office. The conversation that day re-volved around two issues: (1) the replacement of thesafety equipment which Hoggard indicated that it was allright with him if Moore could replace it cheaper, butthat he was not agreeable that Moore could transportany children without first replacing the safety equipment,since it was a violation of state law; and (2) Moore uti-lized the occasion to complain concerning her paycheckwhich she received that morning in the mail. Her com-plaint was that the check was 15 hours short, and therefollowed a discussion respecting the manner in whichhours and wages were to be computed. Near the end of365 DECISIONS OF NATIONAL LAB()R RELATIONS BO()ARDthe discussion, Moore testified that her husband turnedto Hoggard and said, "If my wife has to work and notget paid for the hours she worked, then she's not goingto work extra runs." Hoggard then stated that, if Moorerefused extra runs, she would be fired.The following Monday, November 27, Moore's hus-band told her that Hoggard wanted to see her at 9 a.m.in his office after she had performed her morning schoolrun. She went to the office and was told by Hoggard,"Seeing where you're going to continue to bitch aboutyour paycheck, give me your keys, you're fired." Shegave him the keys and he took them into the safetyoffice. When he returned and was in the process of figur-ing out her paycheck, she asked him if she could use histelephone and he said, "What, are you going to call allyour protesters in now?" She replied, "No, I just want tocall my husband." Further, according to Moore's testi-mony, Hoggard told her that the decision to dischargewas made the day before when he had discussed thematter with President Zimmerman and Supervisor AllenAronson.4Hoggard testified that he was very disturbedwhen Moore made the accusations to him and to othersthat the Company was cheating her out of money afterhe had spent some time discussing it with her and ex-plaining what company policy was regarding the matter.Also, when he learned in the Monday conversation thatthe safety gear in her vehicle had not been replaced, hedetermined and informed Moore that he intended to ter-minate her at that time.Analysis and Concluding FindingsHere, as in the case of Lennon, above, the only evi-dence of union activities engaged in by Moore werevisits to the Teamsters offices in Boston during thespring and summer of 1978, and subsequent distributionsof pamphlets and union cards shortly thereafter.5Thereis no direct evidence that such union activities ever cameto the attention of Respondent's officials and there is noevidence that any threats or intimidatory remarks weremade by Respondent's officials to any employees in-volved from July until the time of discharge. However,there are two statements made by Respondent's officialswhich bear heavily upon this issue, and which I feelshow an awareness and knowledge by Respondent ofMoore's union and concerted activities. These are: (1)the statement by Hoggard at the exit interview regardingthe calling in of Moore's protestors,6and (2) a statementsubsequently made by President Zimmerman to employ-ee Lina Faustrum upon the latter's termination to theeffect that now Faustrum and her friend Heather Moorecould go out and try to organize a union, but that itwould take a long time, and he would fight them "everyinch of the way."4 Hoggard denied that he made any statement to Moore about "protes-tors": that he alone made the decision to fire Moore, denying that heever told Moore that the decision to fire her had been made the previousday in consultation with Zimmerman and Aronson.r The record is not clear as to when, where, and how long after thevisit to the Teamsters offices the distributions occurred. However, a rea-sonable inference would seem to be that such distributions ere madeshortly thereafter.Based upon Moore's testimony which I credit since it does notappear to contain major discrepancies.Thus, there appears to be substantial evidence fromwhich an inference may be drawn that Respondent wasaware of Moore's union activities prior to the termina-tion. This, taken with its vigorous opposition to theUnion, along with the insubstantiality of its defense onthis issue, leads me to the conclusion that Moore wouldnot have been terminated absent her engagement in pro-tected activities.7Thus, the safety equipment issue, as a cause for dis-charge, is not persuasive in view of the fact that (1) Hog-gard did not mention it at the time of termination, and(2) there is substantial record evidence that in the pastRespondent condoned the transportation of schoolchil-dren in vehicles which did not contain all of the safetyequipment. The conduct of Moore on the pay problem,while vigorous and argumentative, did not violate any ofRespondent's rules, nor was it laced with threats of harmor offending expletives. The charge that Moore was ac-cusing the Company of cheating her is hardly a sufficientcause for discharge in the circumstances of this case, i.e.,where Respondent had definitive rules of misconduct.Based on all of the foregoing, I conclude and thereforefind that the termination of Heather Moore was in orderto discourage membership in a labor organization, in vio-lation of Section 8(a)(3) and (1) of the Act.C. The Discharge of Betty JohnsonBetty Johnson was employed by Respondent as adriver from January 1979 until her discharge of March13, 1979. The circumstances leading to her terminationappear to stem directly from a change in company policyrespecting the use of company vehicles after 8 p.m.Thus, prior to February 1979, it was company policyto allow driver-employees to utilize company owned ve-hicles (which were assigned to them for the purpose ofmaking school runs) for normal, personal errands, andenjoyment. As Johnson testified, she was told by Rear-don when she took the job that, as long as they workedfor the Company, the drivers could use the car personal-ly for their convenience at any time. The aforesaidchange in policy was that, after 8 p.m., the company ve-hicle could not be used for personal matters.This unilateral change in policy, which was apparentlyconsidered a substantial fringe benefit by the employees,led to strong opposition by them. Thus, Johnson testifiedwithout contradiction that, during the period of Febru-ary through March, she had occasion to discuss thematter with approximately 100 to 150 other employees.On or about March 13, 1979, she had a conversationwith several employees at the gas pumps in the Eggle-ston garage at the Roxbury facility concerning thematter. It appears that the group of employees grew to asubstantial number, resulting in Supervisor John Ferreerasking the employees to leave the property. The employ-ees left without argument. The meeting took place in themorning around 9:30 to 10.Johnson returned home at approximately 12:30 p.m.,and observed two supervisors from Respondent's Med-See Wright Linec. a Division of Wright Line, lr., 251 NLRB 1083(1980).366 TRANSPORTATION MANAGEMENT CORP.ford office removing her company vehicle from herdriveway. She was told that Zimmerman had told themto pick up the car. Whereupon, Johnson requested aneighbor to give her a ride to the Medford office whereshe met with Zimmerman. The latter explained that hehad directed her car to be picked up because he had re-ceived a telephone call stating that Johnson had told thedrivers not to pick up any schoolchildren. Johnson vehe-mently denied such accusation and stated that she wassimply talking to the drivers about the possibility of set-ting up a meeting. When Zimmerman responded that,"That's not what I heard," Johnson replied, "Well, I'msorry about what you heard."Analysis and Concluding FindingsThe record reflects that it was company policy at thetime-as so understood by the employees-that the re-moval of a company car from the premises and posses-sion of an employee constituted a termination. Theabove-related findings respecting the circumstances lead-ing up to the discharge of Johnson were based on hertestimony, the record reflecting that Zimmerman did nottestify-nor did Respondent offer any evidence-as towhy Johnson was discharged. Thus, her testimony onthis issue stands uncontradicted on the record.As previously related, the record evidence shows thatJohnson was a relatively new employee, whose drivingrecord with Respondent was never called into question,and that she was apparently terminated by Respondent'spresident as a direct consequence of her meeting withother employees to protest the unilateral cancellation orrescission of an important employee benefit. Interesting-ly, and somewhat incredibly, Zimmerman testified thathe neither discharged Johnson or gave instructions thather employment be terminated; that he "thought" that itwas Supervisor Ferreer who gave such instructions; andthat he did not know the reason she was terminated.8Employee Lina Faustrum testified that on or aboutMarch 12, 1979, Supervisor Bill Cobuzzi sent her out tothe parking lot to ascertain exactly what cars were thereand what their numbers were. When she returned sheasked Cobuzzi what Betty Johnson's car was doing inthe back lot. He responded, "Well, this is between youand I. I don't want it to go any farther. They fired herfor union activities. Mr. Zimmerman fired her for unionactivities."9Based on all of the foregoing, I find that the GeneralCounsel has made a prima facie showing of discrimina-tion by proving that, immediately prior to her discharge,Johnson was engaged in union or concerted activitiesprotected by Section 7 of the Act. Certainly the above-related conduct on the part of Respondent raises an in-ference that the termination related to the concerted ac-tivities. Respondent did not sustain its burden of thereaf-ter coming forward with competent and sufficient evi-dence to rebut the prima facie case of the General Coun-sel. Accordingly, I conclude, and therefore find, that the8 Ferreer was not called as a witness, although it was not shown hewas unavailable.9 Uncontradicted testimony of Faustrum, which I credit. Cobuzzi wasnot called as a witness at the hearing, and it was not shown that he wasunavailable.discharge of Betty Johnson was in violation of Section8(a)(1) and (3) of the Act, and will recommend an appro-priate remedy. D. The Suspension of Lina Faustrum and RosemaryBassett and the Disharge of Lina FaustrumFaustrum had been employed by Respondent for alittle over a year when, on March 15, 1979, she wasplaced on suspension by President Zimmerman, and dis-charged 4 days later on March 19. At the time of suchsuspension and discharge, she was employed both as adriver and as an office worker at Respondent's Lexing-ton garage. Her immediate supervisor was Fleet Man-ager Cobuzzi. Rosemary Bassett also worked in theoffice.The record shows that during the 2-day period, March13 and 14, the employees of Respondent, still chaffingunder the unilateral rescission of one of their principalfringe benefits as set forth above, determined to hold ameeting to discuss the various options open to them.Pursuant to such plan, the employees printed a leaflet an-nouncing such a meeting, used car radios of the Employ-er to announce the meeting, handbilled employees withthe leaflet, and, on the evening of March 14, telephoneda large number of employees requesting them to attendthe meeting at the VFW hall in Wellesley, Massachu-setts, to be held on the evening of March 15."On the morning of March 15, Faustrum and Bassettawoke to find their company automobile missing. Faus-trum telephoned Respondent's Medford office to reportthe car was missing, and then went to the same officewith Rosemary Bassett to fill out a stolen car report.'2Faustrum then reported to work at the Lexington garagebeing transported by another of Respondent's employees.There she was told by Cobuzzi that Zimmerman said shecould not work in Lexington without a vehicle. Accord-ingly, Faustrum went to the Medford office to discussthe matter with Zimmerman.While waiting to see Zimmerman in the outer office,there was an incident with an office supervisor, MaryPutney. It appears that Putney received a telephone callfrom a driver inquiring about a union meeting. Depend-ing upon whose testimony one chooses to believe, Faus-trum either was given the telephone by Putney or Faus-trum took the telephone away from her suddenly toinform the caller about the scheduled meeting for March15. Putney informed Zimmerman of the incident, andthen Faustrum went into Zimmerman's office. Zimmer-'o See Wright Line, supra. I am cognizant that at some places in thetranscript, it appears that the meeting of employees took place after John-son was terminated; i e. March 13 and March 12, respectively. However,the dates are staled in terms of "on or about" so that a mistake of I daywould not he of overriding significance. More importantly, as previouslynoted, Ferreer was not called as a witness. and I believe an adverse infer-ence should be drawn from such failure since he could have cleared upthe timing of the meeting as well as what report, if any. he made toPresident Zimmerman respecting it. Sec. e.g.. M. J. Pirolli d Sons. Inc..194 NLRB 241 (1971), and cases cited." In connection with the telephoning. it appears that Faustrum usedthe Employer's telephone list which was available to her as an office em-ployee12 It should he noted that both Faustrum and Bassett live in Charles-to" n, Massachusetts367 DECISIONS OF NATIONAL LABOR RELATIONS BOARDman told Faustrum that she had no right to take the tele-phone away from Putney to discuss union business. Zim-merman then placed Faustrum on suspension until therewas a car available for her, stating that he was not goingto provide transportation for her to and from Lexington,and that she would be taken back to work when her carwas recovered. He also accused her of taking the Com-pany's list of drivers and using it for union activities, andshe replied that she did not steal the list because she usedit everyday on the job. 3On March 17, Faustrum telephoned Supervisor Co-buzzi advising that she still had some keys to the Lexing-ton garage in her possession. The keys were to the gate,front door, and office of Respondent's Lexington garage.Cobuzzi told Faustrum to retain the keys and he wouldpick them up later. However, later in the day, Faustrumagain called Cobuzzi who said he had been delayed. Ac-cordingly, Faustrum told Cobuzzi that she intended toturn the keys over to the Charlestown police for safe-keeping because she did not want the responsibility forthem. Cobuzzi agreed, and stated that he would pick upthe keys at the Charlestown police station when he wasthrough that day.On Monday, March 19, Faustrum went to the Med-ford office to turn in her timecard and was told thatZimmerman wanted to see her. When she entered hisoffice, he was, as she testified, "raving" about the factthat she had turned in his keys to the Charlestown policestation. When she responded that it appeared to her to bethe safest place to leave the keys, Zimmerman respondedthat the Charlestown police were not trustworthy. Hewent on to tell her that she was fired because she stolehis car list once, she gave his keys to the police, andnow she was starting a union. Zimmerman also raised thename of Heather Moore and told Faustrum that she andher friend, Heather Moore, could go out and try tochange his rules about putting in a union. However, headvised her that it would take 2 years to get a union in,another 4 years to get a contract, and that he wouldfight them every inch of the way. I find the discussionby Zimmerman indicating a futility of attempting tosecure union representation to constitute interference, re-straint, and coercion within the meaning of Section8(a)(1) of the Act.Analysis and Concluding FindingsBy way of defense, Respondent urges that there is noevidence that Zimmerman, who admittedly made the de-cision to suspend and terminate Faustrum, was aware ofher union or concerted activities prior to March 15. 1disagree. Certainly, the activities of Faustrum and Bas-sett on March 13 and 14, by way of arranging and publi-cizing the meeting to be held on March 15, came to theimmediate attention of Supervisor John Ferreer. Thus,the testimony is uncontradicted that, when Bassett andFaustrum used the two-way radio to read the leaflet to'a On or about March 13 or 14, Faustrum gave Supervisor Cobuzzi acopy of the leaflet. Cobuzzi advised her not to hand out the leaflets orZimmerman would fire her. This threat is unrebutted since Cobuzzi didnot take the witness stand. I find that it constitutes interference, restraint,and coercion of employees' concerted activities i violation of Sec.8(a)(l) of the Act.employees, they were told to get off the air by Ferreer.It is certainly a reasonable inference that these acts andconduct were reported to President Zimmerman.Moreover, the reason proffered by Zimmerman for thedecision to terminate Faustrum-i.e., that he did so be-cause she turned the keys to the Lexington garage overto the Charlestown police without approval and contraryto the instructions of Supervisor Cobuzzi (Resp. br. p. 6),seems slightly incredible. In the first place, contrary toRespondent's assertions, the unrefuted evidence is thatCobuzzi agreed with Faustrum's suggestion to turn overthe keys to said police force. Whatever personal opinionZimmerman may have harbored respecting the trustwor-thiness of that security force was certainly not a rule ofRespondent which Faustrum breached, or indeed, doesthe record indicate that Zimmerman's feelings in thisregard were well known. Finally, I note that, at the exitinterview, Zimmerman indicated his awareness of-andopposition to-Faustrum's union activities.Accordingly, I conclude, and therefore find, that Re-spondent did not sustain his burden of coming forwardwith credible, substantial evidence to sustain its assertedreason for the suspension and termination. For similarreasons, I find the suspension of Rosemary Bassett to becausally related with her concerted and/or union activi-ties, and will recommend an appropriate remedy.E. The Discharge of Gloria SullivanSullivan had worked for Respondent since May 1978as a driver when she was terminated on March 19, 1979.Her immediate supervisor was Ronald Harff.The record shows that Sullivan was active in union orconcerted activities during the period from March 13through March 15. She testified that she distributedabout 100 leaflets announcing the meeting at the VFWhall in Wellesley, and attended that meeting on the eve-ning of March 15. There she observed three supervisors,and one of them testified that he recognized her at themeeting. 4The following day, Friday, March 16, Sullivan had aconversation with Harff in the latter's office in which heinquired what went on at the union meeting the previousevening. Sullivan responded that the girls were upset andmad because of changes in pay and nonuse of vehiclesafter 8 p.m.; whereupon Harff told her to keep out of it,and "Keep her nose clean."' sOn the afternoon of March 19, Sullivan had a conver-sation with Harff respecting letting her off duty the fol-lowing Sunday, March 25, to attend the wedding of aniece. Sullivan asked Harff if he would cover the runand he responded that he would if she, in turn, wouldtake over the run going to the Cape (Cod) because noone else wanted it. Sullivan agreed. Present during theconversation was Sullivan's backup driver, Leta Bennett,i4 Of s.hich more, anon." The fregoing findings are based on the testimony of Sullivan. Harffw.as not called as a wilness although it as not shown that he was un-available. However. present during the conversation was another supervi-sor, Hank Ouelette. h ho did testify; however, he did not rebut the testi-mony of Sullivan concerning the union meeting or harsh warning to stayout of the matter. I find such interrogation and warning to constitute in-terference. restraint, and coercion in violation f Sec. (a)(1) of the Act.368 TRANSPORTATION MANAGEMENT CORP.who also had received an invitation to the wedding. Sul-livan then testified that she asked Harff if it were possi-ble that her Monday run would be covered if she did notmake it back from the wedding. According to Sullivan'stestimony, Harff did not agree but the other supervisorin the conversation, Hank Ouelette, said, "Don't worryabout it, everything is all right."On Sunday morning, March 25, Sullivan telephonedHarff to reassure herself that the run on Sunday was tobe covered, and Harff confirmed the arrangement. How-ever, when Sullivan returned from the wedding onMonday, March 26, at or about 10:30 a.m., she noticedthat her company van which had been parked in front ofher house was missing. Sullivan called the office andasked if they had picked up the van, and she was direct-ed to come to the office and bring her pay slips. Whenshe asked Zimmerman if she was fired, he responded af-firmatively. Later, she learned from Zimmerman that thereason for her discharge was refusal to go on her run onMonday.Leta Bennett testified that she was present when Sulli-van asked permission to be off on March 25, to go to awedding in Ashland, and was told by Harff and Ouelettethat permission was granted. When asked on direct ex-amination by counsel for the General Counsel, "Wasthere any mention of any other days involved?" Bennettresponded, "The Monday morning possibly."Ouelette testified that he "vaguely" remembered theconversation between Sullivan and Harff concerning thewedding, and that his best recollection was that sheasked Harff if he could cover the Sunday run. Harffagreed to do so. Ouelette confirmed that Sullivan alsoasked about the Monday morning run to which Harff re-sponded in the negative. Ouelette also denied makingany statement to Sullivan that her Monday run would becovered.Analysis and Concluding FindingsThe essential issue on this aspect of the case is whetherSullivan received assurance from Respondent's supervi-sors that the Monday run would be covered in the eventshe failed to return from the wedding in time. I am un-convinced that there is substantial, credible evidence tosustain the burden of the General Counsel on this issue.Thus, unlike the Sunday situation where, apparently,supervisors are called upon and do cover runs for em-ployees (and this was done in this case), no such practiceexists with respect to weekday runs.16Aside from thatconsideration, however, the record evidence simply doesnot establish that there was a confirmed commitment onthe part of either Harff or Ouelette to cover Sullivan'sMonday run. When Sullivan telephoned Harff on Sundaymorning to confirm the coverage of the Sunday run, nomention was made of Monday, probably because it wasstill undetermined whether or not Sullivan would returnon Monday morning in time to make her run. Unlike theSunday situation, which was, in fact, confirmed, Sullivanmade no attempt either Sunday afternoon, Sunday eve-ning, or Monday morning to confirm coverage of theMonday run. The question remains, as Respondent poses16 Testimony of Ouelentein its brief (p. 43), "when was Respondent supposed tofind out whether or not Sullivan would make it back todo her Monday run?" Moreover, as Respondent pointsout, the reason Sullivan raised the issue of the coverageof the Monday run was because she thought she mightbe too drunk to make it back for the Monday run. Iagree with Respondent that it strains credulity to believethat Respondent would agree to cover a run for an em-ployee because she was letting it be known in advancethat she might be drunk and unable to work. This par-ticularly where the General Counsel and the ChargingParties are contending that Respondent was seeking re-crimination against the employees for engaging in unionactivities. If, indeed, Respondent wished to penalize Sul-livan for engaging in union activities, it was not requiredto agree to let her off on Sunday.There is no question but that failure to cover a runduly assigned to a driver constitutes immediate groundsfor dismissal. This was done in this case, and constitutesa legitimate reason for discharge. The fact that Sullivanmay have engaged in protected concerted activities priorthereto does not, of course, immunize her from legiti-mate disciplinary action. Moreover, the fact that Re-spondent may have opposed the unionization of its em-ployees, and was not unhappy that Sullivan gave it anexcuse to terminate her alter the result. As the Boardheld in Klate Holt Company, 161 NLRB 1606, 1612(1966):Moreover, even if we were prepared to find thatRespondent was seeking an opportunity to termi-nate ...[the alleged discriminatee] because of itsannoyance with the way in which he engaged inprotected activity, we would not, in this case, findthat Respondent discriminatorily discharged him.The mere fact that an employer may desire to ter-minate an employee because he engages in unwel-come concerted activities does not, of itself, estab-lish the unlawfulness of a subsequent discharge. Ifan employee provides an employer with a sufficientcause for his dismissal by engaging in conduct forwhich he would have been terminated in any event,and the employer discharges him for that reason,the circumstance that the employer welcomed theopportunity to discharge does not make it discrimi-natory and therefore unlawful.Based on all of the foregoing, I find that the GeneralCounsel failed to sustain his burden of proof on the issueof the dismissal of Sullivan; accordingly, I will recom-mend that the complaint be dismissed to that extent.F. The Refusal of Respondent To Employ ItsEmployees Jean Cahill and Rosemary Bassett forSummer Employment During 1979, and the FailureTo Recall Cahill and Bassett for the School YearCommencing September 1979It has been found, supra, that Rosemary Bassett wasone of the employees whom Respondent discriminatorilysuspended in March 1979 for her engagement in protect-369 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDed concerted activities. '7 It appears that one of the em-ployees who assisted Rosemary Bassett and Lina Faus-trum in promulgating and distributing the leaflets an-nouncing the March 15 meeting was Jean Cahill. Cahillhad been employed by Respondent since September 5,1978, as a driver. She attended the March 15 meetingand observed three company supervisors (Cobuzzi, Co-valucci, and Ferreer) walking around the cars in theparking lot while the employees inside the hall werevoting on the supervisors' admittance to the meeting.sThe record reflects that in approximately the firstweek in May of a given year, the Company sends to itsemployees along with their paychecks a form letterasking whether the employee desires to work for thesummer.'9If the employee desires summer employment,he or she checks the appropriate box along with herstarting date of employment and vehicle number. BothBassett and Cahill indicated their desire for summer em-ployment during 1979, and so marked the form letter andreturned it to Respondent. Also, both reaffirmed theirdesires in conversations they had with Personnel Super-visor Reardon respecting the matter. Thus, Cahill testi-fied that, on a day in May when she was filling in at thereception desk in the personnel office, she had a conver-sation with Supervisor Reardon in which she askedwhen the Company intended to advise the employees asto summer employment. She told Reardon that sheneeded the job, and would like to know if she was goingto be employed. Reardon asked how long Cahill hadbeen with Respondent, and she replied since Labor Day.Reardon replied, "You are a veteran, you have no prob-lem, you are a shoe-in. The cutoff date is December 31,which is the end of the Christmas vacation." Reardonexplained that the cutoff date of December 31 meant thatthose working before that date were "almost assured" ofemployment for summertime.20Similarly, Bassett testified that she had returned herform letter in May to Personnel Director Reardon, andhad a conversation with him about the matter on orabout June 5 at the gas pumps. She asked him when theemployees would be advised as to the summer work, andhe responded by asking her when she commenced work-ing for Respondent. She responded "October (1978),"and he replied that the "cutoff date was December and[Bassett] was all right."2'The record reflects that on June 19, 1979, the Boardconducted a representation election at Respondent'sfacilities in order to determine whether the employees,including the drivers, wished to be represented by theUnion. The record also reflects that Bassett was calledupon to act as a union observer at such election, and did17 The record reflects that Bassett returned to Respondent's employ-ment on March 30, 1979, when Supervisor Harff called her to advise thather "car had been found." and requested that she return to work.'18 find this incident to constitute surveillance, and therefore interfer-ence, restraint, and coercion in violation of Sec. 8(a)(I) of the Act.19 The record reflects that, of the approximate 700 drivers who workfor Respondent during the winter months, approximately 250 are retainedfor summer employment.20 The foregoing findings are based on the unrefuted testimony ofCahill, which stands uncontradicted on the record. Reardon was notcalled as a witness by Respondent, and it was not shown that he was un-available.z2 Testimony of Bassett.so. Accompanying Bassett to the polling place that daywas Jean Cahill who waited for her while she performedher duties as an observer.Two days later, on June 21, which was the last day ofthe school year, both Bassett and Cahill were advised bySupervisor Harff that neither were going to be employedduring the summer by Respondent. Cahill testified thatshe had asked Harff if it were his decision, to which heresponded in the negative-that it was Hoggard's.Whereupon, Cahill took up the matter with Hoggard ad-vising that her work had been satisfactory, that she hadworked 12 hours a day doing all kinds of work, and thatshe was "just about guaranteed that she would be work-ing for the summer until the other day [referring to elec-tion day]." When Hoggard asked what happened "theother day," Cahill explained concerning the election andthat she had waited outside the office for Bassett to givethe latter a ride home. Cahill persisted that she neededthe job and Hoggard responded, "If you want to sitdown and write me a letter explaining why [you] shouldbe working, all your good points, I will consider them."Cahill responded, "Ken, I don't know if I can say this ornot. I won't kiss your ass or anybody else's ass for a job.My friends are my friends, and you can go to hell. And Iwalked out the door."When, on June 21, Bassett was advised that she wasnot going to be employed during the summer months,she, too, had a conversation with Hoggard. Bassett tooexplained that she had had no complaints about herwork, had no accidents, had satisfactorily completed herruns, and had even worked in the office. At that point,Hoggard suggested that if Bassett so desired, she could"write a letter to him, telling him why [she] thought[she] should work." Bassett responded at that time whyshe thought she should work, that her work had beenperformed satisfactorily and that there had been no com-plaints and no accidents. Hoggard responded, "Submitthe letter," and that ended the conversation.Following her conversation with Hoggard, Bassettspoke with President Zimmerman in his office. When sheentered the office, he indicated that he did not want tosee her because she had "lied about him to the LaborBoard." He opened his desk, pulled out some papers, andstarted to read them. They were the charges that Bassetthad filed against him with the Board. Zimmerman readthrough them and then expressed his displeasure because,as he put it, he had been very good to Bassett and seento it that she had an air-conditioned car, that she was"sort of low on the totempole to have an air-conditionedcar." Bassett made reference to the fact that she hadbeen an observer at the election 2 days prior, and that "itwasn't going to look very good to do this to [her], 2days later." Zimmerman responded that "you knowwhat's going to happen with that, you are going to gointo that lady and you're going to tell her what hap-pened, and she is just going to put it on the othercharges and it isn't going to do any good, because it isgoing to come up in the 1980's."The record reflects that on Friday, August 17, 1979,Respondent placed an advertisement in the Boston Globeseeking part-time and full-time drivers. Whereupon,370 TRANSPORTATION MANAGEMENT CORP.Cahill telephoned the Company and spoke with Person-nel Supervisor Reardon while Bassett listened in on anextension line. Cahill opened the conversation by advis-ing Reardon that she had not received a letter from theCompany respecting employment for the fall.22Reardonadvised Cahill that he had been told not to call eitherher or Rosemary Bassett back to work. When Cahillasked was there any particular reason, Reardon respond-ed, "I was not given a reason; I was just told not to callyou back. I did fight to call you back, I would haveliked to call you back, you were an excellent worker.But, I was told not to and I have to do what I am toldtoo."23Accordingly, neither Cahill nor Bassett was employedas a driver by Respondent in the fall of 1979.Analysis and Concluding FindingsWith respect to the summer employment aspect of theissue, Respondent's vice president and director of oper-ations, Ken Hoggard, testified, as previously noted, thatonly approximately 250 out of 700 wagon drivers wereretained for summer employment; that the criteria for se-lecting such employees were as follows: (a) length ofservice; (b) availability of work; (c) the employee's resi-dence in relationship to the available work; (d) whethera run is a continuous year-round program; and (e)whether there was a special request by a supervisor toretain a particular employee for the summer.In his testimony, Hoggard listed a number of employ-ees who were retained for various reasons, a number ofwhich was because there was a special request by theirsupervisor. He noted that Harff, who was the supervisorof both Cahill and Bassett, did not specifically requestany of the employees he supervised be kept on for thesummer.The principal difficulty with this defense, as I view it,is that, prior to the hearing herein, no one other thanHoggard was made aware specifically of the above-citedcriteria. There is no evidence that it had been previouslyannounced to or made available to employees; indeed, asfar as the unrefuted record shows, they were told thatthe principal, if not the only, determinant as far as theirretaining summer employment was concerned waswhether they were employed prior to the December 31"cutoff date." Of course, this was not, as Respondentargues, a "guarantee" that an employee who was em-ployed prior to such date was assured of summer em-ployment; however, it would seem reasonable to expectthat if such were not the case some notification or expla-nation would be forthcoming to the employees, at leastas of the time they were told they were not to be hired.However, nothing like that occurred. Instead, 2 daysafter the Board election, union observer Bassett and herfriend, Cahill, who drove her to the polling place, were2 Hoggard testified that in late summer the personnel department ofRespondent sends out a letter advising employees of orientation sessionsfor the fall and when they would occur; that "All employees of the prioryear unless they are found deficient in some regard would be routinelysent letters notifying them of the orientation meeting."23 Credited testimony of Cahill, as corroborated by Bassett as previ-ously indicated, Reardon was not called as a witness although it was notshown that he was unavailable.abruptly and summarily advised that they were not to heincluded among those employed for the summer-wi:h-out being given any reason for such conduct except forlack of work. Rather, Hoggard imposed the obligationupon the employees to submit a letter setting forth affir-matively why she should be employed. Of course, thisrequest smacks of discrimination in that there is norecord evidence that such was a regular or uniform prac-tice, or that any other employee was so requested tosubmit such a letter.Finally, and perhaps most importantly, I am impressedon this aspect of the case by the failure of Respondent tocall as its witness its Personnel Supervisor Reardon, whocould have, through his testimony, answered many ofthe questions respecting the procedure for choosing theemployees and why these two particular employees werenot chosen for summer employment after he had assuredthem otherwise. It is, of course, well established that thefailure to call such a critical witness, who is not other-wise shown to be unavailable, creates an adverse infer-ence that his testimony would have been adverse to theinterest of Respondent. 24Similarly, with respect to the failure to recall Cahilland Bassett for employment in the fall of 1979, the unre-futed testimony is simply that, contrary to past practiceand normal procedure, someone in higher managementinstructed Reardon not to recall Bassett and Cahill with-out giving a reason therefor. In absence of any furtherexplanation, it is certainly a reasonable inference from allof the foregoing that such decision was motivated bythose employees engagement in union or concerted ac-tivities. I so find.25Based on all of the foregoing, I conclude and thereforefind that the failure to hire Bassett and Cahill for thesummer months of 1979, and regular employment of thefall of 1979, was in order to discourage membership inthe Union in violation of Section 8(a)(3) and (1) of theAct, and I will recommend an appropriate remedy.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above, occur-ring in connection with its interstate operation, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and take the following affirmativeactions which are necessary to effectuate the policies ofthe Act.24 See .J. Pirolli d Sons. Inc.. upra, and cases cited.2, In its brief. Respondent suggests that Cahill was not employed be-cause of the use of profane language to her supervisor upon being refusedemployment for the summer months. I reject such contention in the lightof the other record evidence, when considered in the context of the cir-cumstances in which the language was uttered.371 DECISIONS OF NATIONAI. I.ABOR RELATIONS H()ARDHaving found that Respondent discriminatorily termi-nated Heather Moore, Betty Johnson, Lina Faustrum,Rosemary Bassett, and Jean Cahill, and discriminatorilysuspended Lina Faustrum and Rosemary Bassett, I shallrecommend that Respondent offer said employees imme-diate and full reinstatement to their former positions or,if such positions, no longer exist, to substantially equiva-lent positions, without prejudice to their seniority orother rights and privileges, and make them whole forany loss of earnings they may have suffered as a result ofthe discrimination against them. Any backpay found tobe due shall be computed in accordance with the formu-la set forth in F. W. Woolworth Company, 90 NLRB 289(1950), plus interest as set forth in Isis Plumbing & Heat-ing Co., 138 NLRB 716 (1962), and Florida Steel Corpora-tion, 231 NLRB 651 (1977).As the unfair labor practices committed by Respond-ent strike at the very heart of employee rights safeguard-ed by the Act, I shall recommend that Respondent beplaced under a broad order to cease and desist from inany manner infringing upon the rights of employeesguaranteed in Section 7 of the Act.26Upon the basis of the foregoing findings of fact, andupon the entire record, I make the following:CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of the Act.2. The Union is a labor organization within the mean-ing of the Act.3. By interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed them in Sec-tion 7 of the Act, in the manner above-described, Re-spondent has violated Section 8(a)(1) of the Act.4. By discriminatorily suspending Lina Faustrum andRosemary Bassett, and by terminating its employeesHeather Moore, Betty Johnson, Lina Faustrum, Rose-mary Bassett, and Jean Cahill, in order to discouragemembership in the Union, Respondent has engaged in,and is engaging in, unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.5. By discriminating against its employee RosemaryBassett because she filed charges under the Act, Re-spondent has engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(4) and (1) ofthe Act.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER27The Respondent, Transportation Management Corpo-ration, Medford, Massachusetts, its officers, agents, suc-cessors, and assigns, shall:26 N.L.R.B. v. Entwvitle Manufacturing Company, 120 F.2d 532, 536(4th Cir. 1941).27 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, the1. Cease and desist from:(a) Discouraging membership in Drivers, Chauffeurs,Warehousemen & Helpers Local Union No. 829, a/w In-ternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, or any other labor or-ganization, by discharging, terminating, suspending, orotherwise discriminating against employees because oftheir union membership or activities.(b) Coercively interrogating employees concerningtheir union membership or activities.(c) Engaging in surveillance of employees' union activ-ities.(d) Threatening employees with discharge and otherrecriminations for engagement in union activities.(e) Advising employees of the futility of trying toobtain union representation.(f) Warning employees to stay away from the Union.(g) Advising employees of the futility of filing chargeswith the National Labor Relations Board.(h) In any other manner interfering with, restraining,or coercing its employees in the exercise of their rightsto self-organization, to form labor organizations, to joinor assist the above-named Union or any other labor orga-nization, to bargain collectively with representatives oftheir own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutualaid or protection, or to refrain from any and all such ac-tivities.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Offer to Heather Moore, Betty Johnson, Lina Faus-trum, Rose Mary Bassett, and Jean Cahill, immediate andfull reinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privilegespreviously enjoyed, and make them whole for any loss ofearnings they may have suffered by reason of the dis-crimination against them in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records and re-ports, and all other reports necessary to analyze theamount of backpay due under this Order.(c) Post at its Boston, Medford, Lexington, Roxbury,and Springfield, Massachusetts, facilities, copies of the at-tached notice marked "Appendix."2sCopies of saidnotice, on forms provided by the Regional Director forRegion 1, after being duly signed by Respondent's repre-sentative shall be posted by Respondent immediatelyupon receipt thereof and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyfindings, conlclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its indings, conclusions, and Order. and all objections theretoshall be deemed waived for all purposes" In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."372 TRANSPORTATION MANAGEMENT CORP.posted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(d) Notify the Regional Director for Region 1, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaints be,and they hereby are, dismissed insofar as they allege vio-lations of the Act not found in this Decision.373